419 U.S. 805
95 S. Ct. 19
42 L. Ed. 2d 33
John HILL, Attorney General of Texas, et al.v.PRINTING INDUSTRIES OF the GULF COAST et al.No. A-256.
Supreme Court of the United States
October 11, 1974

The application for stay of judgment of the United States District Court for the Southern District of Texas, presented to Mr. Justice POWELL and by him referred to the Court, is granted pending the timely docketing of an appeal and final disposition thereon.


1
Mr. Justice DOUGLAS would deny the application.